COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         In re Joseph Thomas Roberts
Appellate case number:       01-22-00786-CR & 01-22-00787-CR
Trial court case number:     20-DCR-0505 & 20-DCR-0506
Trial court:                 344th District Court of Chambers County
Date motion filed:           November 7, 2022
Party filing motion:         Relator, Joseph Thomas Roberts
       Relator, Joseph Thomas Roberts, has filed a motion for rehearing of this Court’s
November 1, 2022 opinion denying his petition for writ of mandamus. See TEX. R. APP.
P. 49.1, 52.9.
       It is ordered that the motion for rehearing is denied.

Judge’s signature:    /s/ April Farris
                     Acting for the Court

Panel consists of: Justices Goodman, Countiss, and Farris.

Date: November 17, 2022